Title: To George Washington from Major General William Heath, 20 October 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandevilles [Dutchess County, N.Y.]Octr 20th 1779
        
        By repeated reports of deserters from verplanks point, it appears that a Small guard Consisting of a Subaltern Serjeant Corporal and fifteen men mount daily at gun firing in the morning advanced of their present works at the place where they Some time Since had a Block House which has been removed, this Guard mount Three Sentinels in the day time and retire within their works at dusk, it is probable, that a party of forty or fifty men concealed a little before break of day near the place on each Side with a like number as a Covering party in the wood to the East, might Surprise and bring off this Guard upon or Soon after their arrival at the post, the place is within Gun Shot of their works at long shot but our party would immediately retire over the Hill into the Bushes, I wish to know your Excellencys opinion whether it be an Object worthey of attempt Supposing Some triffling loss. I have the honor to be with the greatest respect your Excellency most obedient Servt
        
          W. Heath
        
      